Per Curiam.

App. R. 9(C) provides for narrative statements only “[i]f no report of the evidence or proceedings at a hearing or trial was made, or if a transcript is unavailable* * *.”
Appellant’s complaint does not allege that a verbatim statement of the Juvenile Court proceedings cannot be provided; and appellant concedes that if a verbatim statement exists, there is no need for a narrative statement.
Until it is clearly established that no verbatim transcript can be provided, appellee has no clear legal duty to sign and settle the narrative statement.
For reason of the foregoing, the judgment of the Court of Appeals, dismissing the mandamus complaint, is affirmed.

Judgment affirmed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.